DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 12, 2019 and July 20, 2021 have been considered. 

Claim Objections
Claims 6  and 13 are objected to because of the following informalities:  The term "dose" should be changed to - - does - -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: (a) "a measurer", (b) "a time detector", (c) "a ratio detector", (d) an evaluator", (e) "a first determiner", (f) "a second determiner",  and (g) "a determination evaluator". 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	In the instant application, the Specification does not disclose any corresponding structure for performing the claimed function, and equivalent thereof, for the claim limitations (a) "a measurer", (b) "a time detector", (c) "a ratio detector", (d) an evaluator", (e) "a first determiner", (f) "a second determiner",  and (g) "a determination evaluator" are disclosed in the Specification . Therefore, the claims are rejected under 35 USC 112 as indicated below.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitations (a) "a measurer", (b) "a time detector", (c) "a ratio detector", (d) an evaluator", (e) "a first determiner", (f) "a second determiner",  and (g) "a determination evaluator" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in Claims 1 and 8, "an evaluator to evaluate the pluse wave based on the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 2 and Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that Claims 2 and 9 contain the same limitations and independent Claims 1 and 8, respectively, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are directed to the abstract idea of evaluating a pulse wave. 
The limitations of a measurer to measure a pulse wave; a time detector to detect a time parameters; a ratio detector to detect an acceleration ratio of mean acceleration from the rising time to the time when the first-order differentiation value becomes maximum and mean acceleration from the time when the first-order differentiation value becomes maximum to the maximum amplitude time; and an evaluator to evaluate the pulse wave based on the acceleration ratio (Claims 1 and 8); a pulse wave value detector to detect a first value of the pulse wave at the maximum amplitude time and a second value of the pulse wave at the time when the first-order differentiation value becomes maximum (Claims 2 and 9); a first determiner to determine whether a difference in the acceleration ratio for two pulse waves adjacent to each other is smaller than a predetermined threshold value; a second determiner to determine whether the acceleration ratio is included in a predetermined range with the population mean as a criterion; and a determination evaluator to evaluate the pulse wave based on determination results of the first determiner and the second determiner (Claims 5 and 12); and the computational limitations 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while a measurer/measuring; time detector; evaluator; determiner and a determination evaluator require non-abstract elements, none are disclosed in the claims or even the Specification, but even if they were, such are routinely used in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely evaluates a pulse wave. 
In addition, this judicial exception is not integrated into a practical application. In particular, Claims 6 and 13 and Claims 7 and 14 recite determining whether the pulse wave is irregular or stable, 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  "a time detector to detect, per one beat of the measured pulse wave, a rising time of the pulse wave, a time when a first-order differentiation value of the pulse wave with time becomes maximum, and a maximum amplitude time of the pulse wave; a ratio detector to detect an acceleration ratio of mean acceleration from the rising time to the time when the first-order differentiation value becomes maximum and mean acceleration from the time when the first-order differentiation value becomes maximum to the maximum amplitude time; and an evaluator to evaluate the pulse wave based on the acceleration ratio" (Claims 1 and 8) and the dependent claims, for example "a first determiner to determine whether a difference in the acceleration ratio for two pulse waves adjacent to each other is smaller than a predetermined threshold value; a second determiner to determine whether the acceleration ratio is included in a predetermined range with the population mean as a criterion; and a determination evaluator to evaluate the pulse wave based on determination results of the first determiner and the second determiner" (Claims 5 and 12) appears to be no more than mere instructions to apply the exception using a generic circuitry. Moreover, the other dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, nor does it integrate the judicial exception into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional computational element to carry out the abstract idea amounts to no more than mere instructions to apply the exception 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2011-24676 to Atsushi (Atsushi).  The reference has previously been supplied in Applicant's IDS dated July 20, 2021.  In regards to Claim 1, Atsushi teaches a pulse wave evaluation apparatus comprising: a measurer to measure a pulse wave of a subject; a time detector to detect, per one beat of the measured pulse wave, a rising time of the pulse wave, a time when a first-order differentiation value of the pulse wave with time becomes maximum, and a maximum amplitude time of the pulse wave; a ratio detector to detect an acceleration ratio of mean acceleration from the rising time to the time when the first-order differentiation value becomes maximum and mean acceleration from the time when the first-order differentiation value becomes maximum to the maximum amplitude time; and an evaluator to evaluate the pulse wave based on the acceleration ratio (see entire document, for example para. 0117, 0138 and Claims).   

Claims 1-3 and 8-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 8382679 to Ono et al. (Ono).

In regards to Claims 1, 2, 8 and 9, Ono teaches a pulse wave evaluation apparatus comprising: a measurer to measure a pulse wave of a subject (see entire document, for example Fig. 1);  a time detector to detect, per one beat of the measured pulse wave, a rising time of the pulse wave, a time when a first-order differentiation value of the pulse wave with time becomes maximum, and a maximum amplitude time of the pulse wave (see entire document, for example Fig. 2A and col. 5, lines 27-30 "obtaining the result across the time intervals before and after the stimulation containing the timing at which simulation is applied "); a ratio detector to detect an acceleration ratio of mean acceleration from the rising time to the time when the first-order differentiation value becomes maximum and mean acceleration from the time when the first-order differentiation value becomes maximum to the maximum amplitude time; and an evaluator to evaluate the pulse wave based on the acceleration ratio (see entire document, for example  Figs 2A, B and 3A, B and col. 2, lines 30-38 "The pulse wave signal may be at least one of amplitude of a P wave, amplitude of a T wave, amplitude of a D wave, amplitude of pulse wave velocity, amplitude of pulse wave acceleration, a pulse wave amplitude ratio, a pulse wave velocity amplitude ratio, a pulse wave acceleration amplitude ratio, a power fluctuation pattern of each wavelength provided by pulse wave frequency analysis, and an elastic coefficient.").

In regards to Claims 3 and 10, Ono teaches the wherein a value, obtained by multiplication of the pulse-wave value ratio of the first value and the second value by a first coefficient and by addition of a second coefficient to a value obtained by the multiplication, is defined as the acceleration ratio (see entire document, for example Claim 5 "The autonomic nerve activity measuring apparatus as claimed in claim 1, .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8382679 to Ono et al. (Ono) as applied to Claims 1-3 and 8-10 above, in further view of US 20190313980 to Yoon et al. (Yoon).  In regards to Claims 4 and 11, Ono teaches the essential features of the claimed invention, except for measuring a plurality of pulse waves of a subject; estimating population mean and population standard deviation of a normal distribution curve indicating a degree of variation in the acceleration ratio for the plurality of measured pulse waves; and estimating the pulse wave based on the estimated population mean and population standard deviation. Yoon teaches such limitation for the purpose of monitoring bio-signal measuring condition to determine whether a patient has a normal or abnormal condition (see entire document, for example para. 0081).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus and method to evaluate a pulse wave taught by Ono with measuring a plurality of pulse waves of a subject; estimating population mean and population standard deviation of a normal distribution curve indicating a degree of variation in the acceleration ratio for the plurality of measured pulse waves; and estimating the pulse wave based on the estimated population mean and population standard deviation taught by Yoon for the predictable purpose of monitoring bio-signal measuring condition to determine whether a patient has a normal or abnormal condition.  See also US 20160038038 to Kovacs, para. 0097 which also teach said limitation. 

Claims 5-7 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8382679 to Ono et al. (Ono) as applied to Claims 1-3 and 8-10 above, in further view of US 20090287099 to Matsumoto (Matsumoto).  In regards to Claims 5-7 and 12-14, Ono teaches the essential features of . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791